SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH October, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): 3Q11 Results Release Schedule São Paulo, October 17 th , 2011 - (BM&FBOVESPA: TAMM4, NYSE:TAM). We will release our results for the third quarter 2011 (3Q11) on November 10 th , 2011. The information will be available on our website: www.tam.com.br/ir, through the CVM (Comissão de Valores Mobiliários) and SEC (Securities and Exchange Commission) “before the market opens". The conference calls in Portuguese and English will be Thursday, November 10 th at 08:00am and 09:30am (Eastern Time), respectively. We would like to inform that the quite period for the third quarter 2011 results begins on October 26 th , 2011 and ends on November 10 th , 2011. Conference Calls Portuguese ( click here to access ) English ( click here to access ) November 10 th November 10 th 11:00 am (Brazil time) 12:30 pm (Brazil time) 08:00 am (US EDT) 09:30 am (US EDT) Phone: +55 (11) 3127 4971 Phone: + 1(888) 771 4371 (US only) Password: TAM Phone: +1(847) 585 4405 (Other countries) Password: 30918545 Replay: (Available for 7 days) Replay: (Available for 7 days) Phone: +55 (11) 3127 4999 Phone:+1 (888) 843 7419 (US only) Code: 65088521 Phone: +1 (630) 652 3042 (Other countries) Code: 30918545# Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager)
